Citation Nr: 1506486	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  14-05 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an effective date prior to April 20, 2000, for the award of service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

3.  Entitlement to an initial rating in excess of 30 percent for an anxiety disorder, not otherwise specified, with claustrophobia (psychiatric disorder).

4.  Entitlement to an increased rating for right foot cold injury residuals currently rated as 30 percent disabling.  

5.  Entitlement to an increased rating for left foot cold injury residuals currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to July 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010, December 2011, and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In September 2014, the Veteran and his wife testified at a hearing before the undersigned and a transcript of that hearing has been associated with the claims file,

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims for higher ratings for the psychiatric disorder as well as the cold injury residuals to the feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  At the September 2014 personal hearing, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wanted to withdraw his appeal relating to an effective date prior to April 20, 2000, for the award of service connection for bilateral hearing loss.

2.  The audiometric test results obtained during examination by a VA audiologist correspond to a numeric designation of no greater than XI in the right ear and II in the left ear at all times during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of the issue of entitlement to an effective date prior to April 20, 2000, for the award of service connection for bilateral hearing loss, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for an initial evaluation in excess of 10 percent for bilateral hearing loss have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Earlier Effective Date Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, at the September 2014 personal hearing, the Veteran notified VA that he wanted to withdraw his appeal of the denial of his claim of entitlement to an effective date prior to April 20, 2000, for the award of service connection for bilateral hearing loss.  Therefore, there remains no allegation of error of fact or law for appellate consideration as to this issue.  As such, the Board does not have jurisdiction to review it and it is dismissed.

The Rating Claim

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

The Board notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for bilateral hearing loss.  In Dingess, supra, the Court also held that in cases where service connection has been granted and initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the VLJ noted the elements of the claim that was lacking to substantiate the claim for a higher evaluation.  The Veteran was assisted at the hearing by his wife and an accredited representative and his representative and the VLJ asked questions to draw out the current severity of the appellant's hearing loss.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran, his wife, or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran demonstrated that they had actual knowledge of the elements necessary to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records as well as his post-service records from relevant VA Medical Centers.

The Veteran was also provided VA examinations in November 2011 and October 2012.  Notably,  the November 2011 evaluation included a comprehensive examination of the claimant as well as a review of the record on appeal, together with an opinion as to the severity of his hearing loss that allows the Board to rate it under all relevant Diagnostic Codes.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiners also opined, in substance, on the functional impact the Veteran's hearing was having on his daily activities and employment.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

As to the October 2012 VA examination, the examiner indicated the results were unreliable and noted the Veteran's communication skills were not consistent with the thresholds, reflective of better hearing than shown.  However, as discussed below, even if the results were considered accurate, entitlement to an increased rating is not shown.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's VBMS and virtual VA claim's files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim's files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran's service-connected bilateral hearing loss is rated as 10 percent disabling under the provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as set forth following 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

A review of the record on appeal reveals that during the pendency of the appeal the Veteran was afforded audiological examinations by VA in November 2011 and October 2012.  A review of the record on appeal does not reveal any other audiological examinations during the appeal period.  

At the November 2011 VA examination, audiometric testing showed puretone thresholds of 105, 105, 105, and 105 decibels in the right ear and puretone thresholds of 30, 65, 65, and 70 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 105 decibels in the right ear and 58 decibels in the left ear.  Speech recognition ability was 0 percent in the right ear and 100 percent in the left ear.

With application of the above VA test results to 38 C.F.R. § 4.85, Table VI, and Table VII, the Board finds that the Veteran's right ear hearing loss is assigned a numeric designation of XI and the left ear hearing loss is assigned a numeric designation of II.  These test scores result in the appellant's bilateral hearing loss being rated as 10 percent disabling under Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  Therefore, a rating in excess of 10 percent is not warranted under Table VII.  Id.  This is true at all times during the pendency of the appeal and therefore staged ratings are not warranted.  Fenderson, supra.

As to 38 C.F.R. § 4.86(a), the Board notes that at the above examination the Veteran had thresholds of 55 decibels or more at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hz) in the right ear.  Since, however, the acuity level is already assigned the highest Roman numeral, consideration of this regulation is moot.  

As to the October 2012 examination, audiometric testing showed puretone thresholds of 105, 105, 105, and 105 decibels in the right ear and puretone thresholds of 50, 60, 70, and 80 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 105 decibels in the right ear and 65 decibels in the left ear.  Speech recognition ability was 0 percent in the right ear and 96 percent in the left ear.  Even though the examiner considered the Veteran's hearing acuity to be better than the measurements indicated, assuming these measurements were accurate would yield a numeric designation of XI in the right ear and a II in the left ear.  As noted above, this would result in only a 10 percent evaluation under Diagnostic Code 6100.  

With respect to extra-schedular consideration, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such exceptional disability picture that the available schedular evaluation for the bilateral hearing loss is inadequate.  Indeed, the Veteran is seeking a higher evaluation due to the severity of his hearing loss and the criteria specifically rates his disability based on the severity of his hearing loss.  Therefore, the Board finds that the criteria reasonably contemplate whatever symptoms are presented.  The Board, therefore finds that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In reaching this conclusion, the Board has not overlooked the decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Board finds no basis to conclude that there is a "compounding" or collective impact between the Veteran's service-connected bilateral hearing loss and his other service connected disabilities, and indeed, the Veteran has not asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

As to the various lay statements found in the record, while the Veteran is competent and credible to report on what he can see and feel and others are competent and credible to report on what they can see, the Board finds more probative the findings set out at the VA examination as to the severity of his service-connected disability than these lay claims.  See Davidson, supra; Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

The Board has also considered the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on TDIU when the appellant claims she is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran does not claim and the record does not show that his bilateral hearing loss acting alone or in conjunction with his other disabilities prevents gainful employment.  In any event, he was granted TDUI benefits effective from 1991, and has been considered 100 percent disabled on a schedular basis since 1998.  

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, because the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The appeal of the denial of entitlement to an effective date prior to April 20, 2000, for the award of service connection for bilateral hearing loss is dismissed.

An initial rating in excess of 10 percent for bilateral hearing loss is denied.


REMAND

At the September 2014 personal hearing, the Veteran testified that his psychiatric disorder as well as the cold injury residuals to his feet have become worse since his November 2011 VA foot examination and August 2012 VA psychiatric examination.  In this regard, he testified that his adverse psychiatric symptomatology now includes deceased sleep, daily panic attacks, depression, anger issues, and socials isolation and his cold injuries residuals include pain, tingling, burning, and numbness with falls.  As such, more current examinations should be conducted.  

Also at the September 2014 personal hearing, the Veteran identified outstanding VA treatment records.  Specifically, he mentioned his contemporaneous records from his ongoing treatment at the White Rive Junction and Providence VA Medical Centers.  Therefore, while these claims are in remand status these records should be obtained and associated with the claims file. 

Under these circumstances, these issues are REMANDED to the AOJ for the following actions:

1.  The AOJ shall obtain and associate with the claims file all of the Veteran's post-October 2008 treatment records from the White River Junction VA Medical Center as well as his post-August 2010 treatment records from the Providence VA Medical Center.  

2.  After undertaking the above development to the extent possible, the AOJ should schedule the Veteran for an examination to determine the current severity of his psychiatric disorder.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner should be accomplished and all clinical findings should be reported in detail.  

3.  After undertaking the above development to the extent possible, the AOJ should schedule the Veteran for an examination to determine the current severity of his cold injury residuals to his feet.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner should be accomplished and all clinical findings should be reported in detail.  

4.  The AOJ should thereafter adjudicate the claims for higher ratings for his psychiatric disorder as well as the cold injury residuals to his feet.  If any benefit sought on appeal is denied, the AOJ should issue a supplemental statement of the case to the Veteran that includes notice of all the relevant laws and regulations.  After providing an opportunity to respond, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


